Citation Nr: 0704749	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  05-19 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for polycystic kidney 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1986 to November 
1991.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from an October 2004 decision by the RO.

The veteran testified at a hearing held on August 9, 2005, at 
the RO before a Decision Review Officer.  He also testified 
at a travel Board hearing held on September 13, 2006, at the 
RO before the undersigned Board member.


REMAND

At the August 2005 Decision Review Officer hearing, the 
veteran testified that he was receiving social security 
disability benefits due to his polycystic kidney disease.  
Copies of the underlying medical records have not been 
obtained from the Social Security Administration (SSA).  This 
needs to be accomplished.  38 C.F.R. § 3.159(c)(2) (2006).

The veteran also testified that he had participated as a 
volunteer patient in a four-year study of kidney disease at 
the University of Kansas Medical Center.  A July 26, 2000, VA 
treatment record notes that the veteran was referred to VA by 
the veteran's private physician in Abilene, Texas, who 
apparently performed exploratory surgery on June 28, 2000, 
that resulted in the diagnosis of polycystic kidney disease.  
Those records have not been obtained.  In the interest of 
completing the record, the RO should also obtain any 
additional private and VA medical records that the veteran 
may identify, to include the treatment records from the 
University of Kansas Medical Center, records from the 
veteran's private physician in Abilene, Texas, and any recent 
records of VA treatment generated since the time that such 
records were last procured in March 2006.

The Board also notes that no VA examination and/or opinion 
regarding the veteran's kidney disease has been obtained for 
the record.  Under 38 C.F.R. § 3.159(c)(4) (2006), VA will 
provide a medical examination or opinion if the information 
and evidence of record does not contain sufficient medical 
evidence for VA to make a decision on the claim but: 1) 
contains competent lay or medical evidence that the claimant 
has a current diagnosed disability, or persistent or 
recurring symptoms of disability; 2) establishes that the 
veteran suffered an event, injury, or disease in service; and 
3) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  See 38 U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2006).  

Here, the veteran does have a diagnosed disability.  The 
Board notes that the veteran is competent to testify about 
what he has experienced that may have caused or aggravated 
his kidney disease when he served in the Persian Gulf theater 
in 1990 and 1991.  38 C.F.R. § 3.159 (a)(2) (2006); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  He has 
testified that he believes that his polycystic kidney disease 
was possibly caused by several factors.  He had had anthrax 
shots.  He also took a nerve gas antidote every four hours.  
After the first four or five pills he became very ill with a 
high temperature of 103, and he was hospitalized for about 
seven days with a high fever.  On his way to the hospital a 
scud missile was exploded by a patriot missile above him, 
with embers falling down around him, and he had to be 
decontaminated when he arrived at the hospital.  He also 
testified that he had inhaled a very thick dark smoke, 
possibly from the burning oil rigs, that had burned his lungs 
and required the wearing of a mask to help with breathing.  

Although polycystic kidney disease is typically thought of as 
a hereditary disease, the evidence is not clear as to whether 
any in-service event like those enumerated by the veteran had 
any effect on the veteran's kidney disease.  A medical 
opinion would be helpful in answering such a question.

Accordingly, the matter is hereby REMANDED for the following 
actions.   

1.	Ask the veteran to identify, and provide 
releases for, any additional, relevant 
private treatment records that he wants 
VA to help him obtain.  He should be 
specifically asked for releases to obtain 
records from the University of Kansas 
Medical Center, and from his private 
physician in Abilene, Texas.  If he 
provides appropriate releases, assist him 
in obtaining the records identified, 
following the procedures in 38 C.F.R. 
§ 3.159 (2006).  The materials obtained, 
if any, should be associated with the 
claims file.

2.	Obtain any additional relevant records of 
VA treatment, if any, that have been 
generated since the time that such 
records were last procured in March 2006.  
The materials obtained, if any, should be 
associated with the claims file.

3.	Ask the SSA to provide copies of any 
records pertaining to the veteran's 
application for SSA disability benefits, 
to include any medical records obtained 
in connection with the application.  The 
materials obtained should be associated 
with the claims file.  

4.	After the foregoing development has been 
completed, schedule the veteran for an 
examination by a VA physician who has 
expertise in renal diseases.  The 
examiner should be asked to take a 
detailed history from the veteran, 
including information about potential 
toxic exposures in service, review the 
claims file, and provide an opinion on 
the etiology of the veteran's polycystic 
kidney disease.  The examiner should be 
asked to offer a specific opinion as to 
whether it is at least as likely as not 
(i.e., whether it is 50 percent or more 
probable) that the veteran's currently 
diagnosed polycystic kidney disease was 
first manifested during the veteran's 
period of military service.  The examiner 
should also provide an opinion as to the 
medical probabilities that any in-service 
event caused or accelerated the 
development of the veteran's disease.  A 
complete rationale should be provided.
 
5.	Thereafter, take adjudicatory action on 
the veteran's claim for service 
connection for polycystic kidney disease.  
If the benefit sought remains denied, 
issue the veteran and his representative 
a supplemental statement of the case 
(SSOC).   

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2005).

